DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Claim Objections are withdrawn.
35 USC 101 rejections are withdrawn.
35 USC 112 rejections are withdrawn.

	Applicant’s arguments are not persuasive and the rejections are maintained.
	Applicant argues 

    PNG
    media_image1.png
    376
    890
    media_image1.png
    Greyscale

	Examiner’s Response:
	Topology means 1 
2a (1) : a branch of mathematics concerned with those properties of geometric configurations (such as point sets) which are unaltered by elastic deformations (such as a stretching or a twisting) that are homeomorphisms
(2) : the set of all open subsets of a topological space
	Lombaert uses topology in terms of connectedness, the full quote is as follows : 

    PNG
    media_image2.png
    165
    481
    media_image2.png
    Greyscale
 and

    PNG
    media_image3.png
    64
    478
    media_image3.png
    Greyscale

Thus it is clear in Lombaert, that the deformed brain has different positions in the points compared to the original brain.  Therefore when Lombaert says it preserves the same mesh, he is only talking about the number of vertices and how they are connected, but not the position of the vertices, which encompasses the BRI of same mesh topology as shown in the definition above.  
	In other words, a PHOSITA would treat “same topology” meaning as same vertices having the same positions and connectivity.  While Lombaert means having the same connectivity.

	Applicant argues 

    PNG
    media_image4.png
    114
    881
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    886
    media_image5.png
    Greyscale

	Examiner’s Response 
	As Explained above the BRI of topography is different than how Lombaert is using the term topography.   Lombaert’s  Fig. 4b-4c displays an “error maps”, which shows the difference in vertex positions (explicit evidence that the topology is different between the two deformed meshes).   
See section 3.2, screen shot of relevant portion below.  Note, in particular, “That is, for all points pi in mesh 1 matching qj in mesh 2, we average the distance: mean (dist(pi, pj)).”, showing the vertex positions are different in matching points.

    PNG
    media_image6.png
    142
    477
    media_image6.png
    Greyscale


Applicant additionally argues 

    PNG
    media_image7.png
    175
    897
    media_image7.png
    Greyscale

 
Examiner’s Response:
Parcellation areas are specified sucal regions (81 of them) in the brain mesh representation.    Fig. 5 (left) shows Parcellation error using spectral correspondence and the (right) shows Parcellation error using  Freesurfer. Section 3.3 indicates that these are meshes of 135,000 vertices.  Section 3.3 also indicates that these meshes are compared, where the result is shown in a graph in Fig. 6. Applicant is correct in that Fig. 5, it shows the same topology; hence the portion related to Fig. 5 is withdrawn, but the projections themselves are compared, so it would still read on the original claim limitation.

Applicant argues

    PNG
    media_image8.png
    345
    889
    media_image8.png
    Greyscale


Examiner’s Response:
	The term “quality metric of the segmentation” is being treated as any metric based on the comparison.  “of the segmentation” simply identifies the quality metric and sets no particular limitation on the claimed “metric”.  Applicant should further define the “quality metric” similar to new claim 16, if they believe that is their point of novelty.   The term metric means “a method of measuring something, or the results obtained from this” (Oxford Languages).  An error map clearly meets this limitation.

Concerning the Prior Art rejection (Lombaert), claim 1,  The Examiner switched the embodiment from the intra-subject case to the intra-subject case, which explicitly have different topologies.  Thus Applicant’s arguments concerning claim 1 are unpersuasive under the new additional grounds of rejections. 
Concerning the Prior Art rejection (Lombaert), claim 6,  The Examiner switched the embodiment from the intra-subject case to the intra-subject case, which explictly have a different corresponding mesh topographies.  The error map being the metric.    Thus Applicant’s arguments concerning claim 6 are unpersuasive under the of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites 
“wherein the anatomical reference structure is an average of a plurality of exemplary anatomical structures and wherein the execution of the machine executable instructions further causes the processor to generate the reference surface mesh representation, 
wherein to generate the reference surface mesh representation comprises to: 
receive a plurality of sets of medical reference image data of the plurality of exemplary anatomical structures; 
Generate a segmentation of each of the exemplary anatomical structures;
convert the segmentations to exemplary surface mesh representations of the exemplary anatomical structures; 
generate the reference surface mesh representation by averaging over the exemplary surface mesh representations. “
	Spec (pg. 13) states " the anatomical reference structure is an exemplary anatomical structure” and an “anatomical structure” is defined in page 6 as

    PNG
    media_image9.png
    150
    874
    media_image9.png
    Greyscale

	Therefore the underlined portions above do not make sense.  Unless Applicant’s invention is directed to surgery, Applicant should clarify the anatomical structures as image data or mesh.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lombaert (“Fast Brain Matching with Spectral Correspondence”).
Lombaert  discloses 1. A medical image data processing system for image segmentation, the medical image data processing system comprising a memory storing machine executable instructions and a reference surface mesh representation of an anatomical reference structure, a processor for controlling the medical image data processing system, wherein execution of the machine executable instructions by the processor causes the processor to control the image data processing system to: 
receive medical image data,  (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”)
generate a segmentation of an anatomical structure of interest comprised by the medical image data, convert the segmentation to a surface mesh representation of the anatomical structure of interest, (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview))
compare the surface mesh representation with the reference surface mesh representation of the anatomical reference structure using spectral matching, wherein one or more spectral embeddings of the two meshes are matched, and wherein a topology of the surface mesh representation differs from a topology of the reference surface mesh representation; (Lombaert, pg. 8, “For our experiment, we match one brain hemisphere with a deformed version of itself.”;abstract, “Here we propose an approach based on spectral correspondence, where spectra of graphs derived from the surface model meshes are matched. Cerebral cortex matching problems can thus benefit from the tremendous speed advantage of spectral methods, which are able to calculate a cortex matching in seconds rather than hours.”; see also pg. 4-8)
provide an area of topological mismatch of the surface mesh representation with the reference surface mesh representation. (Lombaert, see fig. 4, “error maps”)

Lombaert  discloses 2. A medical image data processing system of claim 1, wherein the area of topological mismatch is determined based on one or more of the matched spectral embeddings. (Lombaert, see fig. 4, “error maps”)

Lombaert  discloses 3. The medical image data processing system of claim 1, wherein the received medical image data is three-dimensional medical image data and wherein the segmentation is a volumetric voxel-by-voxel-segmentation. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”; where Freesurfer implicitly does segmentation voxel by voxel (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview), “labeling a data set” section)

Lombaert  discloses 4. The medical image data processing system of claim 1, wherein the providing of areas of topological mismatch comprises at least one of the following: identifying a missing structural section of the surface mesh representation with respect to the reference surface mesh representation or identifying an additional structural section of the surface mesh representation with respect to the reference surface mesh representation. (Lombaert, see fig. 4, “error maps”; where a mismatch would represent a missing section or additional section)

Lombaert  discloses 6. The medical image data processing system of claim 1, wherein the execution of the machine executable instructions further causes the processor to determine a quality metric of the segmentation based on the comparison. (Lombaert, see fig. 4, “error maps”)

Lombaert  discloses 7. The medical image data processing system of claim 1, wherein the receiving of the medical image data comprises: sending a request for the respective medical image data to a database comprising the medical image data, wherein in response to the request the requested medical image data is received from the database. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where receiving data requires access to a database)

Lombaert  discloses 8. The medical image data processing system of claim 1, wherein the medical image data comprises at least one of the following: magnetic resonance image data, pseudo computer tomography image data and computer tomography image data. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,)

Lombaert  discloses 9. The medical image data processing system of claim 8, wherein the medical image data processing system further comprises a magnetic resonance imaging system and wherein the magnetic resonance imaging system comprises: a main magnet for generating a main magnetic field within an imaging zone, a magnetic field gradient system for generating a spatially dependent gradient magnetic field within the imaging zone, a radio-frequency antenna system configured for acquiring magnetic resonance data from the imaging zone, wherein the memory further stores pulse sequence commands, wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the magnetic resonance data from the imaging zone, wherein the receiving of the medical image data comprises the execution of the machine executable instructions using the pulse sequence commands and acquire the medical image data in form of magnetic resonance image data from the imaging zone by the radio-frequency antenna system. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,this claim appears to be nothing more  than a standard MRI machine)

Lombaert  discloses 10. The medical image data processing system of claim 1, wherein the anatomical reference structure is an exemplary anatomical structure and wherein the execution of the machine executable instructions further causes the processor to generate the reference surface mesh representation, whereinto generate the reference surface mesh representation comprises: receiving reference medical image data of the exemplary anatomical structure, generate a segmentation of the exemplary anatomical structure, convert the segmentation to the reference surface mesh representation of the exemplary anatomical structure. (Lombaert, pg. 8, “For our experiment, we match one brain hemisphere with a deformed version of itself.”, where the reference is determined using “pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview)”)

	Claim 12 and 14 are rejected under similar grounds as claim 1.
	Claim 13 are rejected under similar grounds as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in wh1` ich the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert.

Lombaert  discloses 5. The medical image data processing system of claim 4, wherein the providing of areas of topological mismatch comprises identifying at least one of the following: an incision hole and a tissue resection comprised by the anatomical structure of interest. (All mismatches show differences between the reference and the current image. An incision hole or tissue resection inherently modifies the current image. Therefore a mismatch would inherently show a difference due to an incision hole or tissue resection)


Alternate Embodiment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 15, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lombaert (“Fast Brain Matching with Spectral Correspondence”).
Lombaert  discloses 1. A medical image data processing system for image segmentation, the medical image data processing system comprising a memory storing machine executable instructions and a reference surface mesh representation of an anatomical reference structure, a processor for controlling the medical image data processing system, wherein execution of the machine executable instructions by the processor causes the processor to control the image data processing system to: 
receive medical image data,  (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”)
generate a segmentation of an anatomical structure of interest comprised by the medical image data, convert the segmentation to a surface mesh representation of the anatomical structure of interest, (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview))
compare the surface mesh representation with the reference surface mesh representation of the anatomical reference structure using spectral matching, wherein one or more spectral embeddings of the two meshes are matched, and wherein a topology of the surface mesh representation differs from a topology of the reference surface mesh representation; (Lombaert, abstract, “Here we propose an approach based on spectral correspondence, where spectra of graphs derived from the surface model meshes are matched. Cerebral cortex matching problems can thus benefit from the tremendous speed advantage of spectral methods, which are able to calculate a cortex matching in seconds rather than hours.”; pg7-8, Section 3.2, “Every individual has a unique folding pattern in the cerebral cortex, however there are many large-scale similarities. Before considering inter-subject cortex matching, we study the intra-subject case.”; pg. 9, Section 3.3, “Brain surface matching is an ambiguous problem. Indeed, sulci morphology and topology differ from one individual to another. There is no ground truth available for perfect brain surface matching.”; Thus Lombaert anticipates comparing two different subjects brains)
provide an area of topological mismatch of the surface mesh representation with the reference surface mesh representation. (Lombaert, see fig. 4,”error”)

Lombaert  discloses 2. A medical image data processing system of claim 1, wherein the area of topological mismatch is determined based on one or more of the matched spectral embeddings. (Lombaert, see fig. 4)

Lombaert  discloses 3. The medical image data processing system of claim 1, wherein the received medical image data is three-dimensional medical image data and wherein the segmentation is a volumetric voxel-by-voxel-segmentation. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”; where Freesurfer implicitly does segmentation voxel by voxel (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview), “labeling a data set” section)

Lombaert  discloses 4. The medical image data processing system of claim 1, wherein the providing of areas of topological mismatch comprises at least one of the following: identifying a missing structural section of the surface mesh representation with respect to the reference surface mesh representation or identifying an additional structural section of the surface mesh representation with respect to the reference surface mesh representation. (Lombaert, see fig. 4)


Lombaert  discloses 6. The medical image data processing system of claim 1, wherein the execution of the machine executable instructions further causes the processor to determine a quality metric of the segmentation based on the comparison. (Lombaert, see fig. 4)

Lombaert  discloses 7. The medical image data processing system of claim 1, wherein the receiving of the medical image data comprises: sending a request for the respective medical image data to a database comprising the medical image data, wherein in response to the request the requested medical image data is received from the database. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where receiving data requires access to a database)

Lombaert  discloses 8. The medical image data processing system of claim 1, wherein the medical image data comprises at least one of the following: magnetic resonance image data, pseudo computer tomography image data and computer tomography image data. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,)

Lombaert  discloses 9. The medical image data processing system of claim 8, wherein the medical image data processing system further comprises a magnetic resonance imaging system and wherein the magnetic resonance imaging system comprises: a main magnet for generating a main magnetic field within an imaging zone, a magnetic field gradient system for generating a spatially dependent gradient magnetic field within the imaging zone, a radio-frequency antenna system configured for acquiring magnetic resonance data from the imaging zone, wherein the memory further stores pulse sequence commands, wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the magnetic resonance data from the imaging zone, wherein the receiving of the medical image data comprises the execution of the machine executable instructions using the pulse sequence commands and acquire the medical image data in form of magnetic resonance image data from the imaging zone by the radio-frequency antenna system. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,this claim appears to be nothing more  than a standard MRI machine)

Lombaert  discloses 10. The medical image data processing system of claim 1, wherein the anatomical reference structure is an exemplary anatomical structure and wherein the execution of the machine executable instructions further causes the processor to generate the reference surface mesh representation, whereinto generate the reference surface mesh representation comprises: receiving reference medical image data of the exemplary anatomical structure, generate a segmentation of the exemplary anatomical structure, convert the segmentation to the reference surface mesh representation of the exemplary anatomical structure. (Lombaert, pg. 8, “For our experiment, we match one brain hemisphere with a deformed version of itself.”, where the reference is determined using “pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview)”)

	Claim 12 and 14 are rejected under similar grounds as claim 1.
	Claim 13 are rejected under similar grounds as claim 9.

Lombaert discloses 15. (New) The medical image data processing system of claim 6, wherein the quality metric is to quantify a degree of difference between the surface mesh representation and the reference surface mesh representation. (Lombaert, Fig. 4)
Claims 17 and 19 are rejected under similar grounds as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in wh1` ich the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert.

Lombaert  discloses 5. The medical image data processing system of claim 4, wherein the providing of areas of topological mismatch comprises identifying at least one of the following: an incision hole and a tissue resection comprised by the anatomical structure of interest. (All mismatches show differences between the reference and the current image. An incision hole or tissue resection inherently modifies the current image. Therefore a mismatch would inherently show a difference due to an incision hole or tissue resection)


Allowable Subject Matter
Claims 16, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/topology